[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            SEPTEMBER 6, 2005
                               No. 05-10546                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 04-00004-CR-HL-6-1

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                    versus

GREGORY GLENN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                              (September 6, 2005)

Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Elizabeth Francisco, appointed appellate counsel for Gregory Glenn in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Glenn’s conviction and sentence

are AFFIRMED.




                                          2